Third District Court of Appeal
                                   State of Florida

                              Opinion filed August 26, 2015
             Not final until disposition of timely filed motion for rehearing.

                                   ________________

                                   No. 3D15-1540
                       Lower Tribunal Nos. 13-2245 & 13-14713
                                 ________________


                                   Israel Martinez,
                                        Appellant,

                                              vs.

                                The State of Florida,
                                        Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Rodolfo A. Ruiz, Judge.

         Israel Martinez, in proper person.

         Pamela Jo Bondi, Attorney General, for appellee.


Before SALTER, FERNANDEZ, and LOGUE, JJ.

         PER CURIAM.

         We affirm based on the thorough and well-reasoned opinion of the trial

court.
Affirmed.




            2